              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    EZEKIEL HOLBERT,                           )
                                               )
                         Petitioner,           )
                                               )
    -vs-                                       )      Case No. CIV-19-0041-F
                                               )
    JEROLD BRAGGS,                             )
                                               )
                         Respondent.           )

                                          ORDER

           Petitioner Ezekiel Holbert seeks habeas relief under 28 U.S.C. § 2254,
challenging the constitutionality of his state court conviction.1 Petitioner appears
pro se and his pleadings are liberally construed.
           On April 29, 2019, Magistrate Judge Shon T. Erwin entered a Report and
Recommendation (the Report, doc. no. 14), recommending the court deny Mr.
Holbert’s petition for a writ of habeas corpus.
           Petitioner filed an objection to the Report. Doc. no. 19. As required by 28
U.S.C. §636(b)(1), the court has reviewed the Report in its entirety and has reviewed
all objected to matters de novo.
           In his first objection, which relates to petitioner’s ineffective assistance of
counsel claim, petitioner argues the Magistrate Judge should have liberally
construed his claim as an attack on the actions of counsel generally rather than as a
direct attack against counsel based solely on counsel’s alleged failure to follow ABA


1
  As stated in the Report and Recommendation (doc. no. 14, p. 2), Mr. Holbert entered a guilty
plea on two counts of first-degree murder and three counts of shooting with intent to kill. He
entered a plea of nolo contendere on a single count of feloniously pointing a firearm.
guidelines. Petitioner argues the magistrate judge erred by not applying the correct
standard applicable to pro se pleadings, which should be liberally construed to do
substantial justice. Petitioner argues the magistrate judge did not apply the rule of
Haines v. Kerner, 404 U.S. 519 (1972), as construed in Hall v. Bellmon, 935 F.2d
1106, 1110 (10th Cir. 1991). (Bellmon cites Haines for the rule that “A pro se
litigant’s pleadings are to be construed liberally and held to a less stringent standard
than formal pleadings drafted by lawyers”). The court rejects the arguments made
within the first objection to the Report. Although the Report does not cite Haines or
Hall and does not specifically address the liberal standards applicable to pro se
pleadings, it is apparent from the analysis contained within the Report that the
magistrate judge applied the correct standard. Furthermore, the undersigned has
liberally construed petitioner’s pleadings to do substantial justice. Having done so,
the court agrees with the result recommended in the Report.
      In his second objection petitioner argues the magistrate judge failed to
adequately analyze petitioner’s ineffective assistance of counsel claim. Petitioner
argues the magistrate judge concluded that this claim failed solely because the ABA
guidelines are not a basis for habeas relief. The Report, however, does not reject
petitioner’s ineffective assistance claim solely on the ground that petitioner relied on
ABA guidelines. The second objection also contends the magistrate judge made no
attempt to apply Strickland v. Washington2 to the ineffective assistance claim, and
asks that the reasonableness of his counsel’s actions be analyzed. The Report applies
Strickland to the challenged conduct of petitioner’s counsel.           Moreover, the
undersigned finds and concludes that counsel’s challenged conduct was reasonable
in the circumstances. Petitioner has identified no acts or omissions of counsel that



      2
          Strickland v. Washington, 466 U.S. 668 (1984).


                                               2
were not the result of reasonable professional judgment. Petitioner’s arguments
made within the second objection are rejected.
      In his third objection petitioner argues the magistrate judge failed to analyze
his claim that he was coerced into pleading guilty by his sister, who threatened to
have him killed if he went to trial. Petitioner argues the magistrate judge erred by
recommending denial of relief based on the fact that the government was not a party
to this threat. He also contends the magistrate judge erred by relying on Miles v.
Dorsey, 61 F.3d 1459, 1470 (10th Cir. 1995), which is distinguishable. Petitioner
argues that to deny this claim because government involvement cannot be proved
would open a door for a prosecutor to use a third person to violently intimidate a
defendant into a plea of guilt. The court rejects these arguments. The magistrate
judge analyzed all aspects of petitioner’s argument that he was coerced into entering
a guilty plea, including but not limited to petitioner’s argument about the threat made
by his sister. The magistrate judge did not err by citing Miles, including for the
proposition that “[F]amily[] urgings do not implicate the due process clause of the
Fourteenth Amendment because the influence did not come from the court or the
government.” Miles, 61 F.3d at 1470.
      Having conducted de novo review of all of petitioner’s objections (whether or
not separately addressed in this order), the court rejects petitioner’s objections and
states that it agrees with the result stated in the Report. Petitioner’s objections to the
Report are DENIED. Doc. no. 19.            The Report and Recommendation of the
Magistrate Judge is ACCEPTED, ADOPTED and AFFIRMED. Doc. no 14. In
accordance with the Report, the petition for habeas relief is DENIED.
      Movant is entitled to a certificate of appealability only upon making a
substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2).
This standard is satisfied by demonstrating that the issues movant seeks to raise are
deserving of further proceedings, debatable among jurists of reasons, or subject to

                                            3
different resolution on appeal. See, Slack v. McDaniel, 529 U.S. 473, 484 (2000)
(“[W]e give the language found in §2253(c) the meaning ascribed it in [Barefoot v.
Estelle, 463 U.S. 880, 893 (1983)], with due note for the substitution of the word
‘constitutional.’”). “Where a district court has rejected the constitutional claims on
the merits,...[t]he petitioner must demonstrate that reasonable jurists would find the
district court’s assessment of the constitutional claims debatable or wrong.” Id.
Petitioner has not made the requisite showing and a certificate of appealability is
DENIED.
        IT IS SO ORDERED this 2nd day of July, 2019.




19-0041p003.docx




                                          4
